Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hollie, J.), rendered April 16, 2003, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his claim that the trial court excessively interfered with the examination of witnesses (see People v Charleston, 56 NY2d 886 [1982]; People v Sevencan, 258 AD2d 485 [1999]). In any event, while the court, at times, took an overly active role in the questioning, its conduct, “measured both qualitatively and quantitatively” (People v Yut Wai Tom, 53 NY2d 44, 55 [1981]), did not deprive the defendant of a fair trial (see People v Bembury, 14 AD3d 575, 576 [2005]; People v Sevencan, supra). Moreover, the court *543did not assume the role of an advocate when it questioned witnesses, nor did it convey to the jury any opinion “ ‘as to the credibility of the testimony of any witness or the merits of any issue in the case’ ” (People v Melendez, 227 AD2d 646, 647 [1996], quoting People v Moulton, 43 NY2d 944, 945 [1978]). Florio, J.E, Krausman, Lifson and Lunn, JJ., concur.